SWEENEY, Chief Judge.
In this action the plaintiff seeks some appropriate order to compel the defendant to arbitrate the question of a so-called constructive discharge of a member of this Guild. The defendant.. has suggested to the Court its lack of jurisdiction and the Court will on its own motion dismiss the complaint on the authority of W. L. Mead, Inc., v. The International Brotherhood, 217 F.2d 6, decided in this circuit, and Local 205, U E, etc. v. General Electric Co., D.C., 129 F.Supp. 665, decided by Judge Aldrich on March 28, 1955. The latter opinion carefully analyzes an apparent conflict between the Mead case cited above and the American Thread Co. case (Textile Workers Union, etc. v. American Thread Co.), D.C., 113 F.Supp. 137.
In the face of these two decisions, I fear that there is no course but to decline jurisdiction and the case is dismissed.